Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an Examiner’s comment in accordance with box 5 of the PTOL-37. There is no Examiner’s Amendment attached to this Office action.
The terminal disclaimer filed on 11-4-21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 17060226 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
JCM
11-23-21
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765